number release date u i l control number tam-119270-98 cc ita b5 internal_revenue_service national_office technical_advice_memorandum date chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s ein years involved date of conference legend taxpayer party party party individual a corp bank bank bank year year year year year date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg issues whether taxpayer constructively received dollar_figurea in year from the sale of property as provided by sec_451 and sec_453 of the internal_revenue_code alternatively whether taxpayer constructively received dollar_figureb in year and dollar_figurec in year alternatively whether taxpayer constructively received dollar_figurea in year conclusion taxpayer did not constructively receive or have available for its use any of the dollar_figurea in year or year arising from the year sale of property facts the outstanding_stock of taxpayer was owned by party and by party in year taxpayer signed a purchase and sales agreement which provided that on date it would sell its stock in various corporations to corp as part of the agreement party agreed to sell their interests in various partnerships taxpayer received dollar_figured cash and a promissory note in the amount of dollar_figurea the note named taxpayer and party as payees and the principal was due_date with monthly payments of interest only computed on a rate of per annum the note could only be prepaid up to dollar_figureb per year after date or in larger amounts with months written notice to taxpayer year letter_of_credit the corp note was secured_by an irrevocable letter_of_credit issued by bank taxpayer required corp to obtain the letter_of_credit and corp was responsible for paying bank 1’s fees the letter_of_credit was secured_by mortgages on real properties owned by the corporations that were sold to corp upon receipt of the stock corp entered into two partnerships with individual a transferred the stock to the partnerships and liquidated the acquired corporations in the event of default taxpayer had to give corp and bank not less than ten days notice before drawing on the letter_of_credit on its year federal_income_tax return taxpayer reported the sale on the installment_method on date taxpayer obtained a dollar_figuree line of credit from bank pledging as collateral the corp note and the bank letter_of_credit to evidence the debt taxpayer also signed a note to bank in the same amount that was due on date year letter_of_credit in late year corp and individual a wanted to end the partnerships and divide the real properties to do so would require removing the mortgages that secured the bank letter_of_credit corp approached taxpayer and party and inquired about prepaying the note which would enable corp to obtain a release of the mortgages at the request of taxpayer an alternative approach was devised whereby on date bank issued a substitute letter_of_credit to secure the corp note the bank letter_of_credit in turn was secured_by dollar_figurea of cash that was deposited with bank by the restructured corp interests which included a new partner the bank letter_of_credit provided that taxpayer could withdraw amounts when it established that corp was in default under the terms of the note the letter_of_credit also provided that taxpayer could only transfer and assign it to bank in connection with the assignment and pledging of the corp note to bank an agreement also dated date entitled letter_of_credit reimbursement and security_agreement was entered into between corp and bank that authorized bank to purchase u s treasury notes with the dollar_figurea it had received the notes bore interest at a rate of per annum and matured date this agreement also provided that the notes would be held in the bank’s name to secure the reimbursement obligations of corp under the letter_of_credit in addition the interest earned on the notes would be used in part to pay the interest owed by corp to taxpayer on the corp note corp waived to bank any right or power to direct or control the investment of the dollar_figurea corp waived any right to notice before the seizure or liquidation of the dollar_figurea collateral and bank acknowledged that its recourse against corp was limited to the collateral finally the bank letter_of_credit as secured_by the dollar_figurea replaced the bank letter_of_credit securing the corp note in connection with the above agreement the corp note was amended to provide that payment of the principal_amount owed was now due on date taxpayer also entered into an agreement with corp in which taxpayer agreed to be responsible for any costs or fees owed to bank under the above agreement taxpayer also agreed to indemnify any owner of the corp interests for any federal_income_tax liability that might arise from an inability to offset interest_income earned on the dollar_figurea account with deductions for interest_paid on the corp note year letter_of_credit on date one day before the amended corp note was due corp obtained a new letter_of_credit in the amount of dollar_figurea from bank the bank letter_of_credit was canceled the corp note was endorsed to bank as a condition of the issuance of the letter_of_credit this letter_of_credit also stated that funds could be withdrawn once it was established that the corp note was in default corp signed a reimbursement and security_agreement with bank which provided that corp would deposit dollar_figurea as security for the issuance of the letter_of_credit with the amount being invested in time deposits corp instructed bank to transfer the dollar_figurea of principal and interest on the treasury notes to bank taxpayer signed a security and pledge agreement indicating it would instruct corp to make payments directly to bank corp signed a letter_of_credit reimbursement and security_agreement with bank stating bank is the sole beneficiary of and the only party authorized to draw under the letter_of_credit corp assigned and pledged to bank a security_interest on the investments which initially consisted of the cash corp authorized the bank to invest in time deposits bank had no duty or obligation to corp with respect to administration preservation custody security or investment of the investments bank had no duty to account to corp on the investments and bank acknowledged that corp had no further liability to bank as the secured_obligations were to be paid from the investments the bank letter_of_credit secured the corp note and the letter_of_credit was secured_by the investments time deposits made by bank the corp note was extended to the original due_date date and the interest rate was changed to libid le sec_25 taxpayer furnished corp with a letter which provided that taxpayer would be responsible for any costs fees and expenses claimed to be owing bank in connection with the reimbursement agreement or letter_of_credit on date the bank letter_of_credit was increased to dollar_figuref to secure up to dollar_figureg of accrued but unpaid interest on the corp note on the same date taxpayer agreed to be responsible for any costs fees and expenses including legal expenses owed to bank in connection with the amended agreement taxpayer argues that an installment note secured_by a bank standby_letter_of_credit is not a payment for purposes of sec_453 even though the letter_of_credit is backed by cash or a cash_equivalent taxpayer’s position is the bank letter_of_credit and the bank letter_of_credit were standby letters of credit within the meaning of temp_reg sec_15a_453-1 and sec_15a_453-1 example accordingly taxpayer argues that it meets the language of the regulations dealing with standby letters of credit and therefore there is no payment the appeals officer asserts that the taxpayer has received payment in either year or year relying on the constructive_receipt_doctrine in the alternative the officer argues that a substance over form argument is appropriate under these circumstances and the government is not bound to recognize the form of the transaction law sec_1_451-1 of the income_tax regulations provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1_451-2 of the regulations provides that a taxpayer constructively receives income in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given sec_453 of the code provides generally that income from an installment_sale shall be taken into account for purposes of this chapter under the installment_method sec_453 defines an installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs under sec_453 the term installment_method means a method under which the income recognized for any taxable_year is the proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 provides that an evidence_of_indebtedness of the person acquiring the property will not be considered a payment whether or not payment of such indebtedness is guaranteed by another person the legislative_history to sec_453 indicates that the section was enacted in response to conflicting court opinions in griffith v commissioner 73_tc_76 the court held that by reason of a standby_letter_of_credit used to secure future payment for the sale of a cotton crop the taxpayer had received full payment in the year_of_sale in that case the taxpayer used certificates of deposit as collateral for the letter_of_credit however in 627_f2d_1044 10th cir the court_of_appeals held that a letter_of_credit used to secure payment for the sale of stock did not constitute payment for purposes of the installment_sale provisions in explaining the reasons for enacting the new provision the senate_finance_committee indicated that a third party guarantee including a standby_letter_of_credit used as security for a deferred_payment_sale should not be treated as a payment received on an installment_obligation s rep no 96th cong 2d sess sec_15a_453-1 i of the temporary regulations provides that the term payment does not include the receipt of evidences of indebtedness of the person acquiring the property installment_obligation whether or not payment of such indebtedness is guaranteed by a third party including a government agency a standby_letter_of_credit as defined in paragraph b iii of this section shall be treated as a third party guarantee payments include amounts actually or constructively received in the taxable_year under an installment_obligation receipt of an evidence_of_indebtedness which is secured directly or indirectly by cash or a cash_equivalent such as a bank certificate of deposit or a treasury note will be treated as the receipt of payment sec_15a_453-1 defines the term standby_letter_of_credit as a non-negotiable non-transferable except together with the evidence_of_indebtedness which it secures letter_of_credit issued by a bank or other financial_institution which serves as a guarantee of the evidence_of_indebtedness which is secured_by the letter_of_credit a letter_of_credit is not a standby_letter_of_credit if it may be drawn upon in the absence of default in payment of the underlying evidence_of_indebtedness examples and of sec_15a_453-1 illustrate the treatment accorded a standby_letter_of_credit that secures an installment_obligation in example a sells the stock of x corporation to b for a dollar_figure million installment_obligation payable in equal annual installments over the next years with adequate_stated_interest the installment_obligation is secured_by a standby_letter_of_credit issued by m bank under the agreement between b and m bank b is required to maintain a compensating balance in an account b maintains with m bank and is required by the m bank to post additional collateral which may include cash or a cash_equivalent with m bank under neither the standby_letter_of_credit nor any other agreement or arrangement is a granted a direct lien upon or other security_interest in such cash or cash_equivalent collateral the example concludes that receipt of b’s installment_obligation secured_by the standby_letter_of_credit will not be treated as the receipt of payment by a in example the facts are the same as in example except that the standby_letter_of_credit is in the drawable sum of dollar_figure to secure fully its dollar_figure million note issued to a b deposits in escrow dollar_figure in cash and treasury bills under the escrow agreement upon default in payment of the note a may look directly to the escrowed collateral receipt of b’s installment_obligation will be treated as the receipt of payment by a in the sum of dollar_figure analysis no question has been raised as to whether the initial financing of the sale in year involved a true standby_letter_of_credit in year corp and taxpayer entered into a restructuring arrangement involving a second standby_letter_of_credit that was designed to accommodate corp 1's interest in clearing title to the real properties and taxpayer’s interest in continuing the sale on the installment_method the parties structured an arrangement under which the dollar_figurea collateral corp deposited with bank would be used to pay the principal upon default and to generate interest_income that funded the interest payments due on the note bank was the issuer of the standby_letter_of_credit but corp was not relieved by taxpayer on the underlying note corp agreed to document the transaction as taxpayer desired provided there was no cost involved to corp taxpayer asserts that it was acting in its own best interests in having certain documents drafted and in paying the expenses of corp and that those are normal business practices when cash is used as security for a standby_letter_of_credit taxpayer acknowledged that indemnifying corp for any additional income taxes it may incur was not in the normal course of such arrangements but was necessary because corp had a concern as to whether its interest_income would qualify as investment_interest taxpayer asserts that bank would only issue the standby_letter_of_credit for one year although requested to do so by taxpayer for a longer period of time taxpayer also asserts it was always taxpayer’s and corp 1's intent to extend the note to at least the original 10-year due_date and that the restructuring of the transaction with bank was in furtherance of that intent we do not believe the doctrine_of constructive receipt is applicable in this case sec_1_451-2 of the regulations provides that a taxpayer constructively receives income in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given in this case taxpayer was unable to draw upon the security for the standby_letter_of_credit until corp failed to make the payment on the note when the principal payment matured prior to that time the dollar_figurea was not credited to taxpayer’s account or set apart or otherwise made available so that taxpayer could have drawn upon it during the taxable_year we agree that in enacting sec_453 congress intended to allow taxpayers to use the installment_method where a standby_letter_of_credit was established by the purchaser congress intended to resolve the conflicting court opinions as to whether the use of a standby_letter_of_credit was in reality a payment to the seller the year and year letter_of_credit restructuring arrangements come within the parameters of example in sec_15a_453-1 the use of cash collateral for a standby_letter_of_credit is clearly sanctioned by the example furthermore we believe the bank and bank letters of credit are standby letters of credit as that term is generally understood in commercial practice and within the intendment of the definition in sec_15a_453-1 the appeals officer also argues that the substance_over_form_doctrine should apply and relies on principles derived from case law decided prior to the enactment of sec_453 because we believe the year and year letter_of_credit restructuring arrangements resulted in standby letters of credit or other third party guarantees that are not included within the term payment under sec_453 or sec_15a_453-1 it is inappropriate to look to those case law principles to determine if under the facts and circumstances of this case taxpayer should be treated as having received payment in year or year a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end-
